IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-1102-20



                  EX PARTE KEVIN DALE SHEFFIELD, Appellant

             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE SEVENTH COURT OF APPEALS
                            JOHNSON COUNTY

       Per curiam.

                                          ORDER

       The Court grants discretionary review on grounds (2) and (3) raised in the State’s

petition. In addition, the Court grants review on its own motion of the following question:

       Did the trial court have jurisdiction to hold a trial while the State’s petition for
       discretionary review was pending in this Court?

The State’s brief is due by January 5, 2022. Appellant’s brief is due thirty days after the

timely filing of the State’s brief. No extensions will be granted. Oral argument will not be

permitted.

Delivered November 24, 2022
Do not publish